PecK, J.,
delivered the opinion of the court:
Benjamin Beils, who styles himself a loyal citizen, resident in Charleston, South Carolina, states that he was the owner, and in possession of thirty-one bales of upland cotton, and two bales of sea-island cotton, which were taken from him by the forces of the United States, within a short time after their occupation of Charleston, in 1865. That his cotton was turned over to an agent of the Treasury Department, by whom it was sold, and that the net proceeds thereof *62have been paid into tbe treasury of tbe United States. He claims these net proceeds, and asks tbe aid of tbis court in his behalf, in accordance with the third section of the act of 12th March, 1863, “ To provide for the collection of abandoned property, &c., in the insurrectionary districts within the United States.”
Observing closely the opinion of the Chief Justice in the case of Margaret Bond and other parties, who were claimants under similar circumstances, we find that this petitioner has brought himself strictly within the conditions there stated.
The claimant has succeeded in fulfilling “ the difficult task of proving the negative proposition, that he has never given aid or comfort to the rebellion,” better than most persons can do. More; he has proved affirmatively what should commend him to the favorable consideration not only of the court, but to all faithful citizens of the Union, viz: that he rendered generous assistance to federal prisoners by feeding them and contributing largely of his means to enable them to return to their friends and to duty.
The record shows that Reils had been the owner of the cotton, the proceeds of which he now claims, for two years and upwards before it was taken from him by the agents of the United States. It is also shown that his ownership was bona fide, and without even an appearance of fraud or collusion.
The cotton is traced from his possession to that of the United States, and that the proceeds of it have reached the Treasury Department there can be no doubt.
The requisite facts to bring this claimant within the provisions of the act referred to having been proved to the satisfaction of the court, we direct that this cause be certified accordingly to the Secretary of the Treasury, that the claimant may receive for 31 bales of upland cotton the sum of $4,067 20, and for two bales of sea-island cotton the further sum of $475 28, making an aggregate sum of #4,542 48.